Order, Supreme Court, Bronx County (Gerald Esposito, J.), entered on or about June 17, 1999, which, inter alia, granted the motion of second third-party defendant Gateway Demolition Corporation to sever the second third-party action, and order, same court and Justice, entered on or about January 7, 2000, which, upon the grant of reargument and renewal, adhered to the prior order granting severance of the second third-party action, unanimously affirmed, without costs.
The delay in commencing the second third-party action, substantially attributable to second third-party plaintiffs’ inattention to their own records, having resulted in removal of the action from the trial calendar and undue limitation of second third-party defendant Gateway Demolition Corporation’s conduct of discovery, was sufficiently prejudicial, both to plaintiff and Gateway, to support the motion court’s exercise of discretion in granting the motion to sever the second third-party action (see, Cortez v New York City Hous. Auth., 163 AD2d 13). Concur — Tom, J. P., Wallach, Rubin, Saxe and Buckley, JJ.